Citation Nr: 0433216	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-20 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1973 to June 
1975.  She also served in the Air National Guard of the 
District of Columbia from September 1983 to June 1986 with 
additional unverified service in the Reserves from November 
1979 to September 1983.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Additional VA treatment records were associated with the 
claims file after the RO issued the May 2003 Statement of the 
Case (SOC) on the issue of entitlement to service connection 
for a heart disorder, but before the case was certified to 
the Board.  The RO has not reviewed this additional evidence 
in connection with the veteran's heart claim.  The veteran, 
however, filed a waiver of the RO's right to initial 
consideration of this additional evidence at the travel board 
hearing held in September 2004.  See Board of Veterans' 
Appeals:  Obtaining Evidence and Curing Procedural Defects, 
69 Fed. Reg. 53,807 (September 3, 2004) (to be codified at 38 
C.F.R. §§ 19.9, 20.1304(c)).  Accordingly, the Board will 
consider the additional evidence in the first instance in 
conjunction with the issue of entitlement to service 
connection for a heart disorder.  Id.  

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate her
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence shows that the veteran is not 
currently diagnosed with a heart disorder. 

3.  The medical evidence shows that the veteran complains of 
chest pain, but no underlying disorder upon which 
compensation benefits may be established has been identified 
or diagnosed.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In correspondence dated in September 2002, the RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  In 
VA Form 21-4138 filed in October 2002, the veteran affirmed 
that she understood the aforesaid delegation of 
responsibility between VA and herself.

The Board notes that the VCAA notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim, or 
something to the effect that the veteran give VA everything 
she had that pertained to her claim.  38 C.F.R. § 3.159 
(b)(1) (2004).  Nevertheless, the RO asked the veteran for 
all the information and evidence necessary to substantiate 
her claim.  In October 2002, the veteran identified medical 
evidence relevant to her claim that she wanted the RO to 
obtain on her behalf; the identified VA treatment records 
have been associated with the claims file.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice appears not to have harmed the veteran, and it would 
be legally proper to render a decision in the case without 
further notice under the regulation.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the October 
2002 rating decision and May 2003 SOC, which together 
provided the veteran with notice as to the evidence needed to 
substantiate her claim.  The SOC provided the veteran with 
notice of all the laws and regulations pertinent to her 
claim, including the law and implementing regulations of the 
VCAA.  The Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, as previously noted, the RO 
obtained VA treatment records identified by the veteran.  The 
RO also obtained the veteran's service medial records and 
scheduled the veteran for a travel board hearing, which was 
held before the undersigned Veterans Law Judge in September 
2004.  The veteran has not made the RO or the Board aware of 
any other evidence relevant to her appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to her claim.  Accordingly, the Board will 
proceed with appellate review.


II.  Evidence

The service medical records that covered the veteran's period 
of active duty service from October 1973 to June 1975 showed 
that no heart disorder was identified at the veteran's 
enlistment examination conducted in August 1973.  The June 
1975 separation examination report noted that an examination 
of the heart revealed a I/VI systolic and I/VI descending 
murmur at 4-5 intercostal space at left sternal border, a 
questionable atrial septal defect.  It was noted that the 
veteran waived a further evaluation.  On the Report of 
Medical History, the veteran initially reported a positive 
response to the question of whether she ever had or had now 
pain or pressure in her chest, but then she corrected the 
form and entered a negative response.  

The reserve service medical records that covered the 
veteran's period of reserve and guard service from 1979 to 
1986 showed that no heart disorder was identified at the 
reserve enlistment examination conducted in June 1979.  No 
complaints of chest pain were noted on the June 1979 and 
September 1980 Reports of Medical History.  The January 1981 
periodic examination report showed that no heart disorder was 
identified.  On the Report of Medical History, the veteran 
reported a positive response to the question of whether she 
ever had or had now pain or pressure in her chest.  In the 
physician's summary, the service examiner elaborated that the 
veteran indicated that she had chest pains in 1972, but the 
examination conducted at that time failed to reveal the cause 
of her pains.  The service examiner also noted that the 
veteran reported that there had been no reoccurrence of chest 
pains since 1972.  A January 1981 electrocardiographic record 
noted that the electrocardiogram (ECG/EKG) was within normal 
limits.  On a January 1982 Report of Medical History, the 
veteran reported a negative response to the question of 
whether she ever had or had now pain or pressure in her 
chest.  The May 1983 enlistment examination report showed 
that no heart disorder was identified.  On the Report of 
Medical History, the veteran reported a negative response to 
the question of whether she ever had or had now pain or 
pressure in her chest.  A May 1983 electrocardiographic 
record noted that the ECG was within normal limits.  On two 
September 1983 Reports of Medical History, the veteran 
reported a negative response to the question of whether she 
ever had or had now pain or pressure in her chest.  

VA treatment records dated from March 2000 to June 2001 noted 
no relevant complaints.  

A June 2001 neurological examination report showed that on 
review of the veteran's past medical history, she reported a 
history of episodic chest pain with a negative workup in 
2001.  An examination of the heart revealed S1 and S2 without 
murmur, click, rub, or gallop.  The examiner provided a 
diagnosis of episodic chest pain with negative workup in 
2001.  

In a July 2002 statement, the veteran reported that she 
recalled having heart and breathing problems while in service 
and that she had had several problems since then.  

VA treatment records dated from August 2001 to August 2003 
showed that records dated in July 2002, August 2002, December 
2002, February 2003, and June 2003 indicated that 
examinations of the heart revealed a regular rhythm and rate, 
and no murmurs, gallops, or rubs were detected.  The S1 and 
S2 were within normal limits, and there was no S3 and S4.  In 
addition, a July 2002 record noted that the veteran reported 
that she had heart problems during service in the "Vietnam 
era."  Other records dated in July 2002 showed that the 
veteran presented with complaints of chest pain and pain in 
the epigastric area that prior night, but no pain since then.  
The veteran denied radiation, palpitations, and dizziness.  
The veteran acknowledged that she smoked one pack of 
cigarettes per day.  The veteran indicated that she had had 
chest pain before but not within the past year.  The 
examination revealed a regular heart rhythm.  There were 
scattered rhonchi in her chest, but no edema or "dvt" (deep 
vein thrombosis).  The examiner noted a diagnostic impression 
of atypical chest pain.  The examiner advised the veteran to 
stop smoking.  The veteran underwent an EKG, which was 
normal.  Records dated in September 2002 showed that the 
veteran had a discussion with medical personnel that 
concerned her headaches and high blood pressure.  Lastly, a 
July 2003 record showed that the veteran reported that she 
experienced an episode of chest pain in 1981/1982, at which 
time she was taken to the emergency room and provided with 
Valium.  She indicated that she did not recall that the 
physician diagnosed a condition.  The veteran also reported 
that a heart murmur was detected by a service examiner just 
prior to her separation from service, but no underlying 
condition was diagnosed by the civilian physician who 
examined her.   

At the travel board hearing, the veteran testified that she 
did not recall having any problems with her heart during 
active duty service until her discharge.  She testified that 
she underwent a further evaluation by a civilian doctor for 
the heart murmur first detected at her separation physical 
examination, but the civilian doctor did not detect a heart 
murmur.  She testified that she currently experienced 
shortness of breath and chest pain.  She described an episode 
in which she experienced chest pain when she was in the 
reserves; she indicated that she was prescribed Valium but no 
condition was diagnosed.  She recalled that this incident 
occurred in 1980 or 1981.  She acknowledged that she was not 
currently having heart problems, but she took medications for 
high blood pressure.  She testified that she began to 
experience headaches after the death of her father and she 
was eventually diagnosed with high blood pressure in 2003.  
Lastly, testimony elicited from the veteran indicated that 
she underwent an EKG in 2002 and 2003 and it was normal.


III.  Pertinent Laws and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (a) (2004).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be a chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2004).  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
to a current condition to that symptomatology.  Id.  


IV.  Analysis

The Board has thoroughly reviewed the record and has 
determined that service connection is not warranted for a 
heart disorder.

The medical evidence as well as the veteran's statements and 
testimony show that while it was initially suspected that the 
veteran had a heart murmur, subsequent examinations of the 
heart ruled out the presence of a heart murmur or any other 
abnormality of the heart.  The medical evidence shows that 
the veteran is not currently diagnosed with a heart disorder.  

Also, the veteran complains of chest pain, but no underlying 
disorder has been identified or diagnosed.  Without a 
pathology to which the veteran's chest pain can be 
attributed, there is no basis to find a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) (providing that "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted"), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  Entitlement to service-connected benefits is 
specifically limited to cases where there is a current 
disability.  Accordingly, service connection for a heart 
disorder is not warranted on the basis of the current 
evidence of record.  

As the preponderance of the evidence is against the claim, 
the "benefit of the doubt" doctrine is not applicable, and 
the claim must be denied.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for a heart disorder is denied. 


REMAND

In a rating decision dated in February 2004, the RO denied 
service connection for PTSD.  The veteran was advised of the 
denial in a notice of decision dated in March 2004.  In 
September 2004, the RO received from the veteran a timely 
notice of disagreement (NOD) with the February 2004 rating 
decision and a request for DRO review.  38 C.F.R. § 20.302(a) 
(2004).  The claims file shows that no SOC has been furnished 
to the veteran on the issue of entitlement to service 
connection for PTSD.  38 C.F.R. § 19.26 (2004).  The veteran 
is entitled to a SOC on this issue.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999) (holding that, where a notice 
of disagreement is filed with a claim and no SOC has been 
issued, the Board should remand, not refer, that issue to the 
RO to issue a SOC).  

Also, the Board notes that in the NOD, the veteran identified 
treatment records from the Bay Pines VA Medical Center (MC) 
and St. Petersburg Vet Center that she wanted the RO to 
obtain on her behalf to support her PTSD claim.  The 
identified records have not been associated with the claims 
file.  These records must be obtained and considered by the 
RO in order to comply with VA's duty to assist the veteran in 
substantiating her claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(2)(2004).   

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should contact the veteran and 
request that she identify the VA 
facilities with the dates of treatment to 
assist the RO in obtaining the relevant 
records.  The RO should then obtain the 
veteran's medical records from the Bay 
Pines VAMC in St. Petersburg, Florida as 
well as the St. Petersburg Vet Center for 
any treatment of a psychiatric disorder, 
to include PTSD, during the periods 
specified by the veteran to the present.  
Please request hospital summaries, 
complete clinical records, progress 
notes, outpatient/inpatient treatment 
records, therapy notes etc.  

2.  Please reexamine the claim with 
consideration of any newly obtained 
evidence and determine if additional 
development is warranted on the basis 
thereof.  If the matter is not resolved 
by granting the benefit sought on appeal 
or the NOD is not withdrawn, then the 
veteran should be provided with a SOC on 
the issue of entitlement to service 
connection for PTSD.  The veteran should 
be given notice of her appeal rights and 
the need to perfect her appeal.  If the 
appeal is subsequently perfected by 
timely submission of a substantive 
appeal, then the matter should be 
forwarded to the Board.  

The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



